Exhibit 99.4 China Teletech Limited Unaudited Pro-forma Consolidated Financial Statements September 30, 2010 (Stated in US Dollars) China Teletech Limited Contents Pages Report of Independent Registered Public Accounting Firm 1 Pro-forma Consolidated Statement of Operations 2 Pro-forma Consolidated Balance Sheet 3 Notes to Pro-forma Consolidated Financial Statements 4 - 5 To:The Board of Directors and Stockholders China Teletech Limited Report of Independent Registered Public Accounting Firm We have examined the pro forma adjustments reflecting the transactions described in Note 2 and the application of those adjustments to the historical amounts in the accompanying pro forma consolidated balance sheet of China Teletech Limited (formerly, Stream Horizon Studios, Inc.) as of September 30, 2010, and the pro forma consolidated statement of operations for the 9-month period then ended.The historical consolidated financial statements are derived from the historical financial statements of China Teletech Limited (formerly, Stream Horizon Studios, Inc.) and China Teletech Limited (formerly, Sierra Vista Group Ltd.), which were audited by us.Such pro forma adjustments are based on management’s assumptions described in Note 2. The Company’s management is responsible for the pro forma financial information. Our responsibility is to express an opinion on the pro forma financial information based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants and, accordingly, included such procedures as we considered necessary in the circumstances. We believe that our examination provides a reasonable basis for our opinion. The objective of this pro forma financial information is to show what the significant effects on the historical financial information might have been had the transactions occurred at an earlier date. However, the pro forma consolidated financial statements are not necessarily indicative of the results of operations or related effects on financial position that would have been attained had the above-mentioned transactions actually occurred earlier. In our opinion, management’s assumptions provide a reasonable basis for presenting the significant effects directly attributable to the above-mentioned transactions described in Note 2, the related pro forma adjustments give appropriate effect to those assumptions, and the pro forma column reflects the proper application of those adjustments to the historical financial statement amounts in the pro forma consolidated balance sheet as of September 30, 2010, and the pro forma consolidated statement of operations for the 9-month period then ended. San Mateo, California
